Exhibit 10.2

AMENDED DEFERRED COMPENSATION AGREEMENT

THIS AMENDED DEFERRED COMPENSATION AGREEMENT ("Agreement") is made and entered
into by THE SOUTHERN COMPANY ("Southern"), SOUTHERN COMPANY SERVICES, INC. (the
"Company"), GEORGIA POWER COMPANY ("Georgia") (as successor in interest to
Savannah Electric and Power Company), and GULF POWER COMPANY ("Gulf")
(collectively the "Southern Parties") and G. EDISON HOLLAND, JR. ("Employee"),
this 31st day of December, 2008 ("Effective Date").

W I T N E S S E T H

WHEREAS, Employee is a highly compensated employee of the Company and is a
member of its management;

WHEREAS, although Employee's career with the Southern Company system began on
April 25, 1992, his valuable services to Southern and its affiliated
subsidiaries began at an earlier date while he was employed with the law firm
Beggs and Lane;

WHEREAS, the Southern Parties desire to set forth the manner in which Employee
will be recognized for his prior valuable service; and

WHEREAS, the parties desire to restate all earlier agreements as they pertain to
the provision of deferred compensation, including that certain Supplemental
Pension Agreement entered into February 22, 2002, and to provide for the
assignment of this Agreement to any successor employer in the Southern
affiliated group in the event Employee hereafter transfers his employment to any
such successor employer.

NOW, THEREFORE, in consideration of the premises, and the agreements of the
parties set forth herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby covenant and agree as follows:

 

1.

Eligibility for Supplemental Retirement Benefits.

(a)       Subject to the terms of this Agreement, the Southern Parties shall pay
to Employee (or if Payment continues, to Employee's designated beneficiary, as
the case may be, in the event of Employee's death as described in Section 1(c)
hereof) the supplemental retirement payment (the "Payment") described in Section
1(b) hereof (to be shared among the Southern Parties in such pro rata or other
portions as set forth in Sections 1(e) and (f), 2 or 3 hereof).

 

--------------------------------------------------------------------------------

(b)       In the event Employee satisfies the requirements of this Agreement,
the Payment shall be an amount equal to the difference between:

(i)        the amounts payable to Employee under the Southern Company Pension
Plan ("Pension Plan"), the Southern Company Supplemental Benefit Plan ("SBP")
and the Southern Company Supplemental Executive Retirement Plan ("SERP")
(collectively, the "Retirement Plans") as each shall then be in effect,
determined as if Employee had an additional twelve years, four months (12.25
years) of Accredited Service under the Pension Plan; and

(ii)       the amounts Employee is actually entitled to receive under the
Retirement Plans at Employee's retirement, as each shall then be in effect, as
further determined and payable in accordance with Section 1(d) hereof.

(c)       Payment in the Event of Death. In the event Employee dies and Payment
continues to Employee's designated beneficiary (the "Death Benefit"), such
Payment shall be made in accordance with Section 1(d) hereof.

(d)       Calculation, Form and Timing of Payment. The calculation (including
actuarial assumptions), form and timing of the Payment or Death Benefit upon the
occurrence of a "separation from service" as defined in Section 409A of the Code
and the regulations promulgated thereunder ("Separation from Service") shall be
the same as the calculation (including actuarial assumptions), form and timing
of similar payments to Employee or designated beneficiary as the case may be,
under the terms of the SERP and the SBP (but, as to the SBP, only concerning the
"Pension Benefit" provided thereunder) as each may be amended from time to time.

(e)       Upon Employee’s retirement from the Company under the terms of the
Pension Plan, Gulf agrees to pay Employee a cash lump sum amount within thirty
(30) days of his Separation from Service (subject to the requirement that if the
Employee is a “specified employee” as defined by Code Section 409A and as
determined by the Company, such lump sum payment shall be paid the first day of
the seventh (7th) full month following the Employee’s Separation from Service)
equal to the value of the number of shares of Common Stock in Southern which
would have been allocated to Employee’s account under The Southern Company
Employee Stock Ownership Plan (“ESOP”) had Employee been a participant in the
ESOP during the 1992 plan year (“Shares”). For purposes of determining the lump
sum value of the Shares, the Shares shall be deemed to have been invested as
Phantom Common Stock under the SBP

 

2

 



 

--------------------------------------------------------------------------------

since the date on which such Shares would have been allocated to Employee’s
account under the ESOP.

(f)        Upon Employee’s retirement from the Company under the terms of the
Pension Plan, Gulf agrees to pay Employee a cash lump sum amount within thirty
(30) days of his Separation from Service (subject to the requirement that if the
Employee is a “specified employee” as defined by Code Section 409A and as
determined by the Company, such lump sum payment shall be paid the first day of
the seventh (7th) full month following the Employee’s Separation from Service)
equal to six percent (6%) of Employee’s annual compensation multiplied by the
annual percentage of Gulf’s matching contribution allocated to employees’
account under The Southern Company Employee Savings Plan (“Savings Plan”) that
would have been allocated to Employee’s account under the Savings Plan if
Employee had participated in the Savings Plan from the period beginning April
25, 1992 and ending on April 30, 1993. For purposes of this Section 1(f),
Employee shall be deemed to have invested the aforesaid funds in Phantom Common
Stock under the SBP since April 25, 1992.

2.         Sharing of Expense. In the event that the Employee is employed at
more than one subsidiary or affiliate of Southern (a “Southern Entity”), the
liability for amounts paid under Sections 1(a) – (d) of this Agreement shall be
apportioned so that each such company is obligated in accordance with this
Section 2 to cover their percentage of the total liability as determined below.
Each company's share of the liability shall be calculated by multiplying the
Payment by a fraction where the numerator of such fraction is the base rate of
pay received by the Employee at the respective company on his date of
termination of employment or transfer, as applicable, multiplied by the
Accredited Service as defined in the Pension Plan earned by the Employee at the
respective company and where the denominator of such fraction is the sum of all
numerators calculated for each respective company by which the Employee has been
employed.

3.         Transfer of Employment to a Southern Subsidiary or Affiliate. In the
event that Employee's employment by the Company is terminated and Employee shall
become immediately re-employed by a Southern Entity, the Company shall assign
this Agreement pursuant to an Assignment Agreement substantially in the form of
Exhibit 1 attached hereto, and such assignee shall become the "Company" for all
purposes hereunder. Such Southern Entity shall accept such assignment, but if
for any reason this does not occur, Southern shall accept such assignment. In
the event of such assignment, liability for any amounts to be paid under this
Agreement shall be

 

3

 



 

--------------------------------------------------------------------------------

shared pro rata by the Southern Parties and any such assignee (collectively
"Contract Obligors") based upon the allocation methodology set forth in Section
2.

 

4.

Business Protection Provisions.

(a)       Preamble. As a material inducement to the Southern Parties to enter
into this Agreement, and the recognition of the valuable experience, knowledge
and proprietary information Employee gained from his employment with the
Company, Employee warrants and agrees he will abide by and adhere to the
following business protection provisions in this Section 4.

(b)       Definitions. For purposes of this Section 4, the following terms shall
have the following meanings:

(i)        "Competitive Position" shall mean any employment, consulting,
advisory, directorship, agency, promotional or independent contractor
arrangement between Employee and any Entity (as defined below) engaged wholly or
in material part in the business that the Company is engaged in whereby Employee
is required to or does perform services on behalf of or for the benefit of such
Entity which are substantially similar to the services Employee participated in
or directed while employed by the Company or any other Southern Entity.

(ii)       "Confidential Information" shall mean the proprietary or confidential
data, information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company or any of the other
Southern Entities, other than "Trade Secrets" (as defined below), which is of
tangible or intangible value to any of the Southern Entities and the details of
which are not generally known to the competitors of the Southern Entities.
Confidential Information shall also include: (A) any items that any of the
Southern Entities have marked "CONFIDENTIAL" or some similar designation or are
otherwise identified as being confidential; (B) all non-public information known
by or in the possession of Employee related to or regarding any proceedings
involving or related to the Southern Entities before any federal or state
regulatory agencies; and (C) all communications, research, analysis, reports,
opinions, recommendations and presentations prepared, reviewed, edited or
possessed by Employee at any time during his employment, whether marked
Confidential or not, which relate to electric utilities, electric generation or

 

4

 



 

--------------------------------------------------------------------------------

transmission in the United States, or the building, acquisition or ownership of
electric utility assets in the United States.

(iii)      "Entity" or "Entities" shall mean any person, business, individual,
partnership, joint venture, agency, governmental agency, body or subdivision,
association, firm, corporation, limited liability company or other entity of any
kind.

(iv)      "Territory" shall mean the service territory of the Southern Entities
and those states contiguous to such service territory or otherwise connected
through regional electric markets..

(v)       "Trade Secrets" shall mean information or data of or about any of the
Southern Entities, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Employee agrees that
trade secrets include non-public information related to the rate making process
of the Southern Entities and any other information which is defined as a "trade
secret" under applicable law, regardless of the process through which Employee
would have become aware of or possessed such information.

(vi)      "Work Product" shall mean all tangible work product, memoranda,
working papers, property, data, documentation, concepts or plans, inventions,
improvements, techniques and processes (and drafts thereof) relating to the
Southern Entities that were conceived, discovered, created, written, revised or
developed by Employee during the term of his employment with the Company.

 

(c)

Nondisclosure: Ownership of Proprietary Property.

(i)        In recognition of the need of the Company to protect its legitimate
business interests, Confidential Information and Trade Secrets, Employee hereby
covenants and agrees that Employee shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or

 

5

 



 

--------------------------------------------------------------------------------

indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any such item or information to any third party Entity for any
purpose other than in accordance with this Agreement or as required by
applicable law: (A) with regard to each item constituting a Trade Secret, at all
times such information remains a "trade secret" under applicable law, and (B)
with regard to any Confidential Information, for a period of three (3) years
following the Employee's date of Separation from Service (hereafter the
"Restricted Period").

(ii)       Employee shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and he shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which Employee becomes aware.
Employee shall assist the Company, to the extent necessary, in the protection of
or procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.

(iii)      All Work Product shall be owned exclusively by the Company. To the
greatest extent possible, any Work Product shall be deemed to be "work made for
hire" (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended),
and Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights. Employee agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.

(d)       Non-Interference with Employees. Employee covenants and agrees that
during the Restricted Period he will not, either directly or indirectly, alone
or in conjunction with any Entity: (i) actively recruit, solicit, attempt to
solicit, or induce any person who, during such Restricted Period, or within one
year prior to his date of Separation from Service, was an exempt

 

6

 



 

--------------------------------------------------------------------------------

employee of the Company or any of its subsidiaries, or was an officer of any of
the other Southern Entities to leave or cease such employment for any reason
whatsoever; or (ii) hire or engage the services of any such person described in
Section 4(d)(i) in any business substantially similar or competitive with that
in which the Southern Entities were engaged during his employment.

 

(e)

Non-Interference with Customers.

(i)        Employee acknowledges that in the course of employment, he has
learned about the Company's business, services, materials, programs, plans,
processes, and products and the manner in which they are developed, marketed,
serviced and provided. Employee knows and acknowledges that the Company has
invested considerable time and money in developing its business, services,
materials, programs, plans, processes, products and marketing techniques and
that they are unique and original. Employee further acknowledges that the
Company must keep secret all pertinent information divulged to Employee
regarding the Company's business concepts, services, materials, ideas, programs,
plans and processes, products and marketing techniques, so as not to aid the
Company's competitors. Accordingly, the parties agree that the Company is
entitled to the following protection, which Employee agrees is reasonable:

(ii)       Employee covenants and agrees that for a period of two (2) years
following his date of Separation from Service, he will not, on his own behalf or
on behalf of any Entity, solicit, direct, appropriate, call upon, or initiate
communication or contact with any Entity or any representative of any Entity,
with whom Employee had contact during his employment, with a view toward the
sale or the providing of any product, equipment or service sold or provided or
under development by the Company during the period of two (2) years immediately
preceding the date of Employee's date of Separation from Service. The
restrictions set forth in this Section shall apply only to Entities with whom
Employee had actual contact during the two (2) years prior to Employee's date of
Separation from Service with a view toward the sale or providing of any product,
equipment or service sold, provided, or under development by the Company.

5.         Publicity; No Disparaging Statement. Except as otherwise provided in
Section 9 hereof, Employee and the Company covenant and agree that they shall
not engage in any communications which shall disparage one another or interfere
with their existing or prospective

 

7

 



 

--------------------------------------------------------------------------------

business relationships. Such communications include, but are not necessarily
limited to, remarks, comments, observations, analysis, opinions, statements,
whether solicited or unsolicited, written or verbal, which reflect in any manner
on the market, operating, financial, communications, people or other business
strategies or actions of the Southern Entities, and their officers, directors,
employees and agents.

6.         No Employment. Employee agrees that he shall not unilaterally seek
re-employment as an employee, temporary employee, leased employee or independent
contractor with any of the Southern Entities, for a period of two (2) years
following the Employee's date of Separation from Service. Further, neither the
Company nor any of the other Southern Entities shall rehire Employee as an
employee, temporary employee, leased employee or independent contractor for a
period of two (2) years following Employee's date of Separation from Service,
unless a necessary business reason exists for rehiring Employee and a committee,
comprised of (a) an officer from the business unit of the Southern Entity
seeking to rehire Employee and (b) the Chief Executive Officer of the Company,
approves of such rehiring.

7.         Return of Materials. By no later than the Employee's date of
Separation from Service, Employee agrees to return to the Company all property
of the Company and other Southern Entities, including but not limited to data,
lists, information, memoranda, documents, identification cards, parking cards,
keys, computers, fax machines, beepers, phones, files and any and all written or
descriptive materials of any kind belonging or relating to the Company or any
other Southern Entity, including, without limitation, any originals, copies and
abstracts containing any Work Product, intellectual property, Confidential
Information and Trade Secrets in Employee's possession or control.

8.         Cooperation. The parties agree that as a result of Employee's duties
and activities during his employment, Employee's reasonable availability may be
necessary for the Company to meaningfully respond to or address actual or
threatened litigation, or government inquiries or investigations, or required
filings with state, federal or foreign agencies (hereinafter "Company Matters").
Upon request of the Company, and at any point following Employee's date of
Separation from Service, Employee will make himself available to the Company for
reasonable periods not inconsistent with his future employment, if any, by other
Entities and will cooperate with the Company's agents and attorneys as
reasonably required by such Company Matters. The Company will reimburse Employee
for any reasonable out-of-pocket expenses associated with providing such
cooperation.

 

8

 



 

--------------------------------------------------------------------------------

9.         Confidentiality and Legal Process. Employee represents and agrees
that he will keep the terms, amount and fact of this Agreement confidential and
that he will not hereafter disclose any information concerning this Agreement to
anyone other than his personal agents, including, but not limited to, any past,
present, or prospective employee or applicant for employment with the Company.
Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
Employee from performing any duty or obligation that shall arise as a matter of
law. Specifically, Employee shall continue to be under a duty to truthfully
respond to any legal and valid subpoena or other legal process. This Agreement
is not intended in any way to proscribe Employee's right and ability to provide
information to any federal, state or local government in the lawful exercise of
such governments' governmental functions.

10.       Successors and Assigns; Applicable Law. This Agreement shall be
binding upon and inure to the benefit of Employee and his heirs, administrators,
representatives, executors, successors and assigns, and shall be binding upon
and inure to the benefit of the Contract Obligors and their officers, directors,
employees, agents, shareholders, parent corporation, and affiliates, and their
respective predecessors, successors, assigns, heirs, executors and
administrators and each of them, and to their heirs, administrators,
representatives, executors, successors, and assigns. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Georgia
(without giving effect to principles of conflicts of laws), to the extent such
laws are not otherwise superseded by the laws of the United States.

11.       Complete Agreement. This Agreement shall constitute the full and
complete agreement between the parties concerning its subject matter and fully
supersedes any and all other prior agreements or understandings between the
parties concerning the subject matter hereof, including but not limited to that
certain Supplemental Pension Agreement entered into February 22, 2002. This
Agreement shall not be modified or amended except by a written instrument signed
by both Employee and an authorized representative of the Company and Southern.

12.       Severability. The unenforceability or invalidity of any particular
provision of this Agreement shall not affect its other provisions, and to the
extent necessary to give such other provisions effect, they shall be deemed
severable. If any of the provisions of this Agreement are determined by any
court of law or equity with jurisdiction over this matter to be unreasonable or
unenforceable, in whole or in part, as written, the parties hereby consent to
and affirmatively request that said court reform the provision so as to be
reasonable and enforceable and that said court enforce the provision as
reformed. Employee acknowledges and agrees that the covenants

 

9

 



 

--------------------------------------------------------------------------------

and agreements contained in this Agreement, including, without limitation, the
covenants and agreements contained in Sections 4, 5, 6, 7 and 8 shall be
construed as covenants and agreements independent of each other or any other
contract between the parties hereto and that the existence of any claim or cause
of action by Employee, whether predicated upon this Agreement or any other
contract, shall not constitute a defense to the enforcement by the Southern
Parties of said covenants and agreements.

13.       Waiver of Breach; Specific Performance. The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach. Each of the parties to this Agreement will be entitled to enforce
its or his rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

14.       Unsecured General Creditor. The Contract Obligors shall neither
reserve nor specifically set aside funds for the payment of its obligations
under this Agreement, and such obligations shall be paid solely from the general
assets of the Contract Obligors. Notwithstanding that Employee may be entitled
to receive the value of his benefit under the terms and conditions of this
Agreement, the assets from which such amount may be paid shall at all times be
subject to the claims of the Contract Obligors' creditors.

15.       No Effect on other Arrangements. It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Contract Obligors.

 

16.

Tax Withholding and Implications.

(a)       There shall be deducted from the Payment described in Section 1(a) –
(d) of this Agreement the amount of any tax required by any governmental
authority to be withheld and paid over by the Company to such governmental
authority for the account of Employee at the same time and in the same manner as
such taxes are deducted from pension benefits provided under the SBP and SERP.

(b)       With respect to Sections 1(e) and (f), there may be deducted from any
payment under this Agreement in accordance with the requirements of 409A of the
Code the

 

10

 



 

--------------------------------------------------------------------------------

amount of any tax owed by the Employee required by any governmental authority to
be withheld and paid over by the Company to such governmental authority for the
account of the Employee. The Company may also seek payment for tax owed by the
Employee directly from him or may withhold such tax from compensation otherwise
paid to him.

17.       Notices. All notices required, necessary or desired to be given
pursuant to this Agreement shall be in writing and shall be effective when
delivered or on the third day following the date upon which such notice is
deposited, postage prepaid, in the United States mail, certified return receipt
requested, and addressed to the party at the address set forth below:

If to Employee:

If to the Company:

G. Edison Holland, Jr.
850 Buckhead Trace

Atlanta, GA 30342

Patricia L. Roberts

V. P. & Associate General Counsel

30 Ivan Allen Jr. Blvd

Atlanta, GA 30308

18.       Compensation and/or Earnings. Any compensation paid on behalf of
Employee under this Agreement shall not be considered "compensation," as such
term is defined in Savings Plan or "earnings" as such term is defined in the
Pension Plan. Payments under this Agreement shall not be considered wages,
salaries or compensation under any other employee benefit plan of the Company or
any other Southern Entity.

19.       No Guarantee of Employment. No provision of this Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
end, alter, or modify, whether or not for cause, the employment relationship of
Employee and the Company.

20.       Interpretation. The judicial body interpreting this Agreement shall
not more strictly construe the terms of this Agreement against one party, it
being agreed that both parties and/or their attorneys or agents have negotiated
and participated in the preparation hereof.

21.        Accredited Investor. Employee understands that the Company’s
obligations under this Agreement have not been registered under the Securities
Exchange Act of 1933, as amended (the "Securities Act"), or any state securities
laws. Employee is an “accredited investor” as defined in Regulation D under the
Securities Act, and has such knowledge and experience in financial and business
matters that he is able to evaluate the risks and benefits of this Agreement.
There has been direct communication and negotiation between the Company and
Employee with respect to this Agreement. The Company has made available to
Employee information regarding the business of the Company and the risks
inherent therein, and Employee

 

11

 



 

--------------------------------------------------------------------------------

has had the opportunity to ask questions of, and receive responses from, the
Company regarding such matters and the terms and conditions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

"SOUTHERN"

THE SOUTHERN COMPANY

 

By: /s/Patricia L. Roberts

Its: Assistant Secretary

"COMPANY"

SOUTHERN COMPANY SERVICES, INC.

 

By: /s/Patricia L. Roberts

Its: Vice President & Associate General Counsel

"GEORGIA"

GEORGIA POWER COMPANY

 

By: /s/Wayne Boston

Its: Assistant Secretary

"GULF"

 

GULF POWER COMPANY

 

By: /s/Wayne Boston

Its: Assistant Secretary

"EMPLOYEE"

G. Edison Holland, Jr.

 

/s/G. Edison Holland Jr.

 

12

 



 

--------------------------------------------------------------------------------

Exhibit 1

 

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT by and between Southern Company Services, Inc.
("Assignor") and ____________________ ("Assignee") dated this ____ day of
___________, 20__.

WHEREAS Assignor entered into that certain Deferred Compensation Agreement by
and between Assignor, The Southern Company, Southern Company Services, Inc.,
Georgia Power Company, Gulf Power Company and G. Edison Holland, Jr.
("Employee") on or about December ___, 2008 (the "DCA");

WHEREAS Employee, Assignor and Assignee desire for Employee to transfer his
employment from Assignor to Assignee; and

WHEREAS Assignor desires to assign its rights and further obligations under the
DCA to Assignee and Assignee desires to accept such assignment.

NOW THEREFORE, in consideration of the premises, and the agreements of the
parties set forth in this agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:

1.         Pursuant to the terms of the DCA, Assignor assigns its further
obligations under the DCA to Assignee and Assignee accepts such assignment;
provided, however, that such assignment does not relieve Assignor of any accrued
obligations to Employee or any other party under the DCA as of the date of this
Assignment Agreement.

 

IN WITNESS WHEREOF parties hereto have executed this Agreement as follows:

 

ASSIGNOR

 

 

SOUTHERN SERVICES COMPANY, INC.

 

 

By:___________________________________

 

Its:___________________________________

 

Date:_________________________________

 

 

 

ASSIGNEE

 

 

COMPANY

 

 

By:___________________________________

 

Its:___________________________________

 

Date:_________________________________

 

 

 